Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 1 of 8 PageID 81780



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

ROBIN MARIE WARREN and
LONNY WARREN,

       Plaintiffs,

v.                                                       Case No: 8:19-cv-2657-T-60JSS

C. R. BARD, INC.,

      Defendant.
_______________________________________

         ORDER GRANTING IN PART, AND DENYING IN PART,
      “DEFENDANT C. R. BARD’S MOTION TO EXCLUDE OR LIMIT
     CERTAIN OPINIONS AND TESTIMONY OF RALPH ZIPPER, M.D.”

       This matter is before the Court on “Defendant C. R. Bard’s Motion to Exclude

or Limit Certain Opinions and Testimony of Ralph Zipper, M.D.” and its

memorandum in support, filed on May 13, 2019. (Docs. 37; 38). On May 24, 2019,

Plaintiffs Robin Marie Warren and Lonny Warren filed their response in opposition

to the motion. (Doc. 46). On June 3, 2019, Defendant filed a reply. The Court held

a hearing to address this matter on February 19, 2020. (Doc. 71). After reviewing

the motion, response, reply, court file, and record, the Court finds as follows:

                                        Background

       This case is one of thousands of similar cases filed since approximately

October 2010. 1 Plaintiffs Robin Marie Warren and Lonny Warren directly filed this


1In the seven MDLs, over 100,000 cases have been filed, approximately 15,000 of which are in the
Bard MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;

                                           Page 1 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 2 of 8 PageID 81781



product liability case in the Southern District of West Virginia as part of the

multidistrict litigation (“MDL”) entitled In re: C. R. Bard, Inc., Pelvic Repair Sys.

Prods. Liab. Litig., MDL No. 2187. The case was not resolved by the MDL

transferee court (“MDL Court”), and it was transferred at the conclusion of the

coordinated pretrial proceedings as part of Wave 8.

       On February 21, 2011, Ms. Warren was implanted with the Avaulta Solo

Anterior Synthetic Support System (“Avaulta”) device at a hospital in Brooksville,

Florida. The Avaulta device was designed and manufactured by Defendant. On

April 28, 2016, Plaintiffs filed suit directly in the MDL using a short-form

complaint, alleging the following claims: Negligence (Count I), Strict Liability –

Design Defect (Count II), Strict Liability – Manufacturing Defect (Count III), Strict

Liability – Failure to Warn (Count IV), Breach of Express Warranty (Count V),

Breach of Implied Warranty (Count VI), Loss of Consortium (Count VII), and

Punitive Damages (Count VIII).

       In the motion before this Court, Defendant raises various Daubert 2

challenges to the proposed testimony of Dr. Ralph Zipper, M.D. This is not the first

case where Dr. Zipper has been proposed as an expert witness. And this is not the

first time Defendant has raised similar Daubert challenges to his testimony.


MDL 2326 (Boston Scientific) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;
MDL 2387 (Coloplast) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
MDL 2511 (Neomedic) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.
2 Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).


                                           Page 2 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 3 of 8 PageID 81782



Indeed, at earlier points in the MDL litigation, Defendant made some of the exact

same Daubert arguments it makes here in an attempt to exclude Dr. Zipper’s

opinions. Nonetheless, Dr. Zipper was previously qualified as an expert witness in

the MDL litigation. See, e.g., Piper v. C.R. Bard, Inc., No. 2:16-cv-11811, 2018 WL

700798, at *2–*3 (S.D.W. Va. Feb. 2, 2018); Dennis v. C.R. Bard, No: 2:16-cv-10815,

2018 WL 691341, at *2–*3 (S.D.W. Va. Feb. 1, 2018).

                                   Legal Standard

      An expert witness may testify in the form of an opinion if “(a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue; (b) the testimony is based

on sufficient facts or data; (c) the testimony is the product of reliable principles and

methods; and (d) the expert has reliably applied the principles and methods to the

facts of the case.” Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 597 (1993).

      Functioning as a gatekeeper, the district court plays an important role by

ensuring that all scientific testimony is relevant and reliable. See In re C.R. Bard,

Inc., 948 F. Supp. 2d 589, 601 (S.D.W. Va. 2013). Although Daubert references

specific factors for the district court to consider when evaluating relevancy and

reliability, “[t]he inquiry to be undertaken by the district court is a flexible one

focusing on the principles and methodology employed by the expert, not on the

conclusions reached.” Id. at 601–02 (internal quotations and citations omitted).




                                        Page 3 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 4 of 8 PageID 81783



                                       Analysis

General Causation Opinions

      Defendant seeks to exclude all of Dr. Zipper’s general opinions because he

was not designated as a general causation expert. In their response, Plaintiffs

acknowledge the MDL Court’s prior rulings and indicate that they do not intend to

elicit testimony from Dr. Zipper related to: general opinions on product design and

polypropylene characteristics, general opinions on the FDA’s 510(K) clearance

process, and unrelated opinions regarding the Bard Align device.

      Based on Plaintiffs’ concessions and the MDL Court’s prior Orders, the Court

grants Defendant’s motion to the extent that it will exclude Dr. Zipper’s general

opinions on product design and polypropylene characteristics, general opinions on

the FDA’s 510(K) clearance process, and unrelated opinions regarding the Bard

Align device. Dr. Zipper may not offer broad testimony about the sort of harm that

pelvic mesh can allegedly cause. However, Dr. Zipper is not precluded from

providing case-specific opinions that connect Ms. Warren’s injuries to the defective

product. See Piper, 2018 WL 700798, at *2; Dennis, 2018 WL 691341, at *2.

Opinions Related to Vaginal Dysbiosis

      In its motion, Defendant argues that the Court should exclude Dr. Zipper’s

opinions regarding vaginal dysbiosis because they are unreliable and not supported

by case-specific facts. Plaintiffs, however, claim that Dr. Zipper’s report clearly

cites facts specific to Ms. Warren, which support his case-specific opinion related to

vaginal dysbiosis. See (Doc. 46-1 at 29–36). Upon review, the Court finds that Dr.



                                       Page 4 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 5 of 8 PageID 81784



Zipper’s opinion is sufficiently grounded. His report includes case-specific facts

related to vaginal dysbiosis. As such, Defendant’s motion to preclude Dr. Zipper’s

opinions related to vaginal dysbiosis is denied. If Defendant believes the challenged

opinion is deficient, it may attack that opinion on cross-examination.

Instructions for Use

      Defendant contends that the Court should preclude Dr. Zipper from

rendering opinions concerning the Avaulta Instructions for Use (“IFU”). Plaintiffs

assert that in line with the MDL Court’s prior rulings, Dr. Zipper will not opine as

to whether the Avaulta labeling conformed to FDA requirements or what the

Avaulta IFU should have contained. The MDL Court previously found that medical

experts – without additional expertise in the specific area of product warnings – are

not qualified to opine on the adequacy of the warnings. See Wise v. C.R. Bard, Inc.,

No. 2:12-cv-1378, 2015 WL 521202, at *14 (S.D.W. Va. Feb. 7, 2015); In re C. R.

Bard, Inc., Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2187, 2018 WL 4220671,

at *5 (S.D.W. Va. Sept. 5, 2018). The Court sees no reason to depart from these

rulings. However, as a practicing physician, Dr. Zipper is “qualified to testify about

whether the risks he perceives are in fact warned about in the IFU.” See id; see also

Wise, 2015 WL 521202, at *14.

      To the extent that Defendant argues Dr. Zipper’s opinion regarding the

failure to warn is speculative and unreliable because it contradicts the testimony of

the implanting physician, the Court notes that Plaintiffs have maintained they do

not intend to elicit testimony from Dr. Zipper regarding the implanting physician’s



                                      Page 5 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 6 of 8 PageID 81785



state of mind. However, the MDL Court previously found that Dr. Zipper is

qualified to testify about “factual issues or the knowledge of the medical community

in general,” and the Court sees no reason to depart from this ruling. See Piper,

2018 WL 700798, at *2; Dennis, 2018 WL 691341, at *3. Consequently, Defendant’s

motion is granted in part, and denied in part, as to Dr. Zipper’s opinions concerning

the Avaulta IFU.

Safer Alternatives to the Avaulta

      Defendant seeks to exclude Dr. Zipper’s opinion that there were safer

alternatives to the Avaulta device to treat Ms. Warren. In other cases in this MDL,

plaintiffs have been able to present expert evidence on safer alternative designs,

including that the Avaulta product could have been designed with “polypropylene

mesh with larger pores,” or “rounder, thinner arms,” or that the mesh could have

been constructed with “native tissue.” See Dalton v. C. R. Bard, Inc., No. 3:19-CV-

2484-D, 2020 WL 1307965, at *10–11 (N.D. Tex. Mar. 19, 2020); Dahse v. C. R.

Bard, Inc., No. 2:12-CV-02701, 2016 WL 7155770, at *4 (S.D. Va. Dec. 7, 2016).

Consequently, Defendant’s request to exclude Dr. Zipper’s opinions as to safer

alternatives is denied.

Legal Conclusions

      In its motion, Defendant argues that Dr. Zipper should be prohibited from

providing any legal conclusions, including that the product was “defective” and

“unreasonably dangerous.” In their response, Plaintiffs acknowledge the MDL

Court’s prior ruling and assert that they do not intend to elicit opinions that draw a



                                      Page 6 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 7 of 8 PageID 81786



legal conclusion. Accordingly, Defendant’s motion is granted as to this issue. See In

re C.R. Bard, Inc., 948 F. Supp. 2d at 611. Dr. Zipper is not precluded from offering

testimony that uses terms that do not have a separate, distinct, and specialized

meaning in the law.

State of Mind Opinions

      Defendant contends that the Court should preclude Dr. Zipper from providing

state of mind opinions. In their response, Plaintiffs indicate that they understand

the MDL Court’s prior ruling on this issue and claim that they do not intend to

elicit opinions on others’ state of mind. As such, Defendant’s motion is granted to

the extent that Dr. Zipper may not testify about what other parties did or did not

know. However, the MDL Court previously found that Dr. Zipper is qualified to

testify about “factual issues or the knowledge of the medical community in general,”

and the Court sees no reason to depart from this ruling. See Piper, 2018 WL

700798, at *2; Dennis, 2018 WL 691341, at *3.

Possible Future Adverse Events

      Defendant seeks to exclude Dr. Zipper’s opinions concerning possible future

adverse events. Plaintiffs argue that these opinions are helpful to the jury, reliable,

and admissible. Upon review of the record, the Court finds that Dr. Zipper’s

opinions on future possible complications are supported by the record, sufficiently

grounded, and admissible. See Dennis, 2018 WL 691341, at *3. As such,

Defendant’s motion is denied as to this issue.




                                       Page 7 of 8
Case 8:19-cv-02657-TPB-JSS Document 81 Filed 04/17/20 Page 8 of 8 PageID 81787



      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

      “Defendant C. R. Bard’s Motion to Exclude or Limit Certain Opinions and

Testimony of Ralph Zipper, M.D” (Doc. 37) is hereby GRANTED IN PART and

DENIED IN PART, as set forth herein.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of

April, 2020.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                   Page 8 of 8
